 


110 HRES 49 EH: Expressing the sense of the House of Representatives that there should be established a National Letter Carriers Appreciation Day.
U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 49 
In the House of Representatives, U. S.,

April 29, 2008
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Letter Carriers Appreciation Day. 
 
 
Whereas the commercial activity and economic vitality of the Nation is significantly enhanced by the timely and efficient service of letter carriers of the United States Postal Service; 
Whereas letter carriers of the United States Postal Service provide mail delivery service to over 144,000,000 households across the Nation; 
Whereas letter carriers of the United States Postal Service deliver more than 43 tons of mail per year, averaging approximately 2,300 letters, cards, magazines, and circulars per carrier a day; 
Whereas letter carriers of the United States Postal Service delivered approximately 212,000,000,000 pieces of mail in 2005; 
Whereas letter carriers of the United States Postal Service handle over 44 percent of the world’s mail volume, more than any other national postal service; and 
Whereas the United States Postal Service employs over 705,000 career letter carriers and 98,000 noncareer employees, making it the 3rd largest employer in the Nation; Now, therefore be it 
 
That the House of Representatives supports the goals and ideals of a National Letter Carriers Appreciation Day to recognize the unique contributions made by letter carriers of the United States Postal Service to the well-being and prosperity of the Nation. 
 
Lorraine C. Miller,Clerk.
